The bill alleges: That "there is now existing, and for to-wit, more than two years prior to the filing of this bill, there has existed, a co-partnership, the sole members of which are your orator and Ben Davis, Jr., of Birmingham, Alabama, the respondent herein; that said co-partnership now conducts, and since its formation has conducted its business under the firm name of Wood Products Company, in said City of Birmingham, Alabama; that the assets thereof are located chiefly in said City; that said co-partnership now is, and during all its said existence has been engaged in the business of manufacturing broom handles, washboards and similar wooden articles, under an oral co-partnership agreement; that said co-partnership exists only by virtue of the terms of said agreement, and that under said agreement your orator and the respondent were to share equally in the profits and losses made and suffered in said business; that said co-partnership *Page 386 
was formed to continue for no particular or fixed period of time, and by the terms of said agreement is terminable at the will of either party thereto"; that the partnership has assets of the value of, to wit, $3,500, consisting of cash, and accounts receivable, in an amount unknown to complainant, the estimated value of $1,000; that the partners are unable to agree as to the business policies of said partnership, etc.; that the respondent is appropriating the assets of the partnership to his own use to complainant's detriment, and the partners are unable to agree upon the settlement of the partnership affairs.
These averments are clearly sufficient to give the bill equity, and the bill is not subject to the special grounds of demurrer assigned thereto. Code 1923, § 9379; Lake v. Sealy et al., 231 Ala. 466, 165 So. 399; Dugger v. Tutwiler et al.,129 Ala. 258, 30 So. 91; Tutwiler et al. v. Dugger, 127 Ala. 191,28 So. 677.
The demurrer to the bill was properly overruled.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.